Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143663                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOSEPH PALETTA and SHELLY PALETTA,                                                                      Brian K. Zahra,
            Plaintiffs-Appellees,                                                                                    Justices


  v                                                                SC: 143663
                                                                   COA: 298238
                                                                   Oakland CC: 2008-093717-NO
  OAKLAND COUNTY ROAD COMMISSION,
           Defendant-Appellant,
  and
  SUPREME SWEEPING SERVICES, INC.,
           Defendant.

  _________________________________________/


         On order of the Court, the application for leave to appeal the July 21, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the accumulation of gravel, natural or
  otherwise, on the paved roadway is actionable under the highway exception to the
  governmental tort liability act, MCL 691.1402, and, in particular, whether such an
  accumulation of gravel implicates the defendant-appellant’s duty to maintain the highway
  in “reasonable repair” within the meaning of MCL 691.1402(1). The parties may file
  supplemental briefs within 42 days of the date of this order, but they should not submit
  mere restatements of their application papers.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2011                   _________________________________________
           t1122                                                              Clerk